UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-6484


GARY WALL,

                   Plaintiff - Appellant,

             v.

N. STEVENS, Correctional Officer of ROSP; A. VAUGHAN, Correctional Officer
of ROSP; LT. C. GILBERT, Charlie Building Supervisor; SGT. J. HALL, Charlie
Building Supervisor; L. MCCOWAN, Correctional Officer of ROSP; A. O’QUINN,

                   Defendants – Appellees,

             and

S. SHORTRIDGE, Operations Manager/“Active” PREA Manager of ROSP;
BARKSDALE, Warden of ROSP,

                   Defendants.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:16-cv-00373-JLK-PMS)


Submitted: August 20, 2019                                 Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Gary Wall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Gary Wall appeals the district court’s orders accepting the recommendation of the

magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint and denying

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Wall v. Stevens, No. 7:16-cv-00373-

JLK-PMS (W.D. Va. Mar. 26, 2019 & Apr. 11, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3